Pioneer Exploration Inc. 2700 Newport Boulevard, Suite 190 Newport Beach, California VIA EDGAR January 6, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4631 Attention:Ronald E. Alper Dear Mr. Alper: Re: Pioneer Exploration Inc. (the “Company”) Form 8-K Filed:October 12, 2011 File No. 000-53784 Further to your comment letter dated November 28, 2011 and to the Company’s response letter of December 21, 2011, I confirm that the Company will use its best efforts to file the amendments to the Form 8-K in response to your comment letter by no later than Tuesday January 17, 2012. If the Company foresees any problem with filing the amendments on that date it undertakes to contact you directly to discuss. I trust the above to be satisfactory.If you have any questions or require anything further please give me a call. Sincerely, Pioneer Exploration Inc. Per:/s/ Angelo Scola Angelo Scola Chief Executive Officer
